DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
	Re. RELATED APPLICATIONS: Changing the phrase “RELATED APPLICATIONS” to --CROSS-REFERENCE TO RELATED APPLICATIONS--.
		After the phrase “a continuation of U.S. patent application number 15/251,647, filed on August 30, 2016,” as described in lines 1 and 2 of paragraph [0001], inserts a phrase –now US PAT. 10,483,035,--.

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a process of making substrates having three dimensional (3D) inductors including steps of: providing the first substrate layer having a first substrate surface and the first winding having a first winding surface exposed at the first substrate surface, forming a first plating foil on the first substrate surface and on the first winding surface, placing a first mask on the first plating foil, wherein the first mask exposes a first section of the first plating foil that covers the first winding end surface section, and then plating a first conductive material on the first section of the first plating foil to form a first vertical interconnect access structure (via), wherein the first section of the first plating foil is integrated with the first conductive material, such that the first section of the first plating foil forms a first via attachment surface of the first via and the first via attachment surface is attached to the first winding end surface section, and the first via attachment surface defines a first via surface contour approximately the same as and approximately aligned with the first end exterior edge contour. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729